DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “V-shaped clearance or V-shaped groove” must be shown or the feature(s) canceled from the claim(s).  Nothing pictured appears to be “V-shaped”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, line 10, “the pole tube” lacks clear antecedent basis in the claims.
In claim 11, line 11, “the cover jacket” lacks clear antecedent basis in the claims.
Claim 11 (and claim 23 and claims dependent thereon) recite “the pole tube has a V-shaped clearance or V-shaped groove on an outer circumference of the pole tube in the area of the first section”.  It is unclear what the scope of the limitation encompasses as no structure appears to be “V-shaped”.  It is also unclear as to what the scope of a clearance as opposed to a groove encompasses.  It is also unclear as to what area encompasses “the area of the first section”.

In claim 12, line 3, “a pole tube” is unclear if this refers to the previously recited “the pole tube” or if this refers to a separate pole tube from claim 11.
In claim 23, line 10, “the pole tube” lacks clear antecedent basis in the claims.
In claim 23, line 11, “the cover jacket” lacks clear antecedent basis in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 11, 12, 15-17, 21, and 23 (as understood) are rejection under 35 U.S.C. 103 as being unpatentable over Suzuki et alia (US Patent Application Publication 2006/0011245), hereinafter “Suzuki” in view of Holmes et alia (US Patent Application Publication 2014/036106 A1), hereinafter “Holmes”.
Re claim 11, Suzuki discloses an electromagnetic actuator, comprising: an armature (18) movable along a longitudinal axis in an armature chamber; a coil (17) running around the longitudinal axis for producing a magnetic field for moving the armature; a control element (52) motionally coupled to the armature for operating a valve element (20) of a pressure-regulating valve (see Fig. 1); a pole disk (13, 14) for conducting a magnetic flux; and a cover (13, 14) bounding the armature chamber; wherein the cover and the pole disk together form a component made of one piece (see Fig. 1).  Suzuki appears to fail to disclose the “V-shaped clearance or groove “.
Holmes discloses a similar clearance or groove that appears to be V-shaped (at least to the same extent as applicant’s clearance).  Holmes also discloses the groove or clearance (56, 156, 256) can be in various locations (see Figs. 1, 2, and 3) that would appear meet any interpretation of “the area of the first section”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the flux tube of Holmes with a “V-shaped” clearance or groove in order to have a pole tube connected to a second pole piece with a flux choke as taught by Holmes (see paragraphs [0016], [0020], and [0021].
Re claim 12, the modified Suzuki discloses the electromagnetic actuator as recited in claim 11, wherein the cover has a cup-shaped design (see paragraph [0022]) having a cover jacket and a cover bottom, the cover jacket and/or the cover bottom abutting (see annotated Fig. 

    PNG
    media_image1.png
    780
    1125
    media_image1.png
    Greyscale

Re claim 15, the modified Suzuki discloses the electromagnetic actuator as recited in claim 12, wherein the cover bottom has at least one projection developed as an armature stop (see annotated Fig. above). 
Re claim 16, the modified Suzuki discloses the electromagnetic actuator as recited in claim 12, wherein the cover jacket and/or the cover bottom has at least one groove for venting the armature chamber (see annotated Fig. above).

Re claim 21, the modified Suzuki discloses the electromagnetic actuator as recited in claim 12, wherein the cover has a clearance for situating an electrical plug connector for supplying current to the coil (see annotated Fig. above).  
Re claim 23, the modified Suzuki discloses a pressure-regulating valve, comprising: an electromagnetic actuator including an armature (18) movable along a longitudinal axis in an armature chamber; a coil (17) running around the longitudinal axis for producing a magnetic field for moving the armature; a control element (52) motionally coupled to the armature for operating a valve element (20) of a pressure-regulating valve (see Fig. 1); a pole disk (13, 14) for conducting a magnetic flux; and a cover (13, 14) bounding the armature chamber; wherein the cover and the pole disk together form a component made of one piece (see Fig. 1); and the valve element operable by the control element for conducting and pressure-regulating a work medium. 

Claims 11-15, 18-21, and 23 are rejection under 35 U.S.C. 103 as being unpatentable over Mills et alia (US Patent Application Publication 2015/0144820), hereinafter “Mills” in view of Holmes.
Re claim 11, Mills discloses an electromagnetic actuator, comprising: an armature (36) movable along a longitudinal axis in an armature chamber; a coil (34) running around the longitudinal axis for producing a magnetic field for moving the armature; a control element (52) motionally coupled to the armature for operating a valve element (50) of a pressure-regulating valve; a pole disk (10, 20) for conducting a magnetic flux; and a cover (10, 20) bounding the 
Holmes discloses a similar clearance or groove that appears to be V-shaped (at least to the same extent as applicant’s clearance).  Holmes also discloses the groove or clearance (56, 156, 256) can be in various locations (see Figs. 1, 2, and 3) that would appear meet any interpretation of “the area of the first section”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the flux tube of Holmes with a “V-shaped” clearance or groove in order to have a pole tube connected to a second pole piece with a flux choke as taught by Holmes (see paragraphs [0016], [0020], and [0021].
Re claim 12, the modified Mills discloses the electromagnetic actuator as recited in claim 11, wherein the cover has a cup-shaped design having a cover jacket (where leader line 10 points) and a cover bottom (where leader line 20 points), the cover jacket and/or the cover bottom abutting against a pole tube (22) bounding the armature chamber. 
Re claims 13 and 14, the modified Mills discloses the electromagnetic actuator as recited in claim 12, wherein the pole tube has a first section surrounded by the coil and a second section surrounded by the cover jacket.  Note that the entire pole tube (22) is surrounded by both the coil and the cover jacket.  The pole tube has a tapered section towards the bottom of ref. no. 22 leading to a constant diameter section.  The tapered section has many diameters many of which meet the limitation that an outer diameter of the second section (the constant diameter section in the middle of ref. no. 22) is 10% to 30% greater than an outer diameter of the first section (a portion of the tapered section).  There is also one point along the taper that meets the limitation 
Re claim 15, the modified Mills discloses the electromagnetic actuator as recited in claim 12, wherein the cover bottom has at least one projection (42) developed as an armature stop. 
Re claim 18, the modified Mills discloses the electromagnetic actuator as recited in claim 12, wherein a flux disk (18) bounding the armature chamber is provided on the side of the pole tube facing away from the cover, the flux disk being firmly attached to the pole tube (most parts of the actuator are firmly attached to each other when the tabs (12) are bent or crimped to hold the flux disk, pole tube and coil together). 
Re claim 19, the modified Mills discloses the electromagnetic actuator as recited in claim 18, wherein the flux disk is crimped or press-fitted to the pole tube (most parts of the actuator are firmly attached to each other when the tabs (12) are bent or crimped to hold the flux disk, pole tube and coil together). 
Re claim 20, the modified Mills discloses the electromagnetic actuator as recited in claim 12, wherein the cover jacket has at least one projection (tabs 12) on an outside of the cover jacket, the projection resting on an actuator housing (the cover jacket itself is part of an actuator housing and/or the portions of the tabs (12) engaging the flux washer (18) or tapered portion (14) can be considered an actuator housing). 
Re claim 21, the modified Mills disclose the electromagnetic actuator as recited in claim 12, wherein the cover has a clearance (where electrical connector enters ref. no. 20) for situating an electrical plug connector (35) for supplying current to the coil. 
Re claim 23, the modified Mills discloses a pressure-regulating valve, comprising: an electromagnetic actuator, comprising: an armature (36) movable along a longitudinal axis in an 

Claims 11, 12, 15, 18, 21, 23, and 24 (as understood) are rejection under 35 U.S.C. 103 as being unpatentable over Kokubu et alia (US Patent Number 8,109,487), hereinafter “Kokubu” in view of Holmes.
Re claim 11. Kokubu discloses an electromagnetic actuator, comprising: an armature (36) movable along a longitudinal axis in an armature chamber; a coil (32) running around the longitudinal axis for producing a magnetic field for moving the armature; a control element (38) motionally coupled to the armature for operating a valve element (60) of a pressure-regulating valve; a pole disk (31) for conducting a magnetic flux; and a cover (31) bounding the armature chamber; wherein the cover and the pole disk together form a component made of one piece.  Kokubo appears to fail to disclose the “V-shaped clearance or groove “.
Holmes discloses a similar clearance or groove that appears to be V-shaped (at least to the same extent as applicant’s clearance).  Holmes also discloses the groove or clearance (56, 156, 256) can be in various locations (see Figs. 1, 2, and 3) that would appear meet any interpretation of “the area of the first section”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the flux tube of Holmes with a “V-shaped” clearance or groove in order to have a pole tube 
Re claim 12, the modified Kokubu discloses the electromagnetic actuator as recited in claim 11, wherein the cover has a cup-shaped design having a cover jacket and a cover bottom, the cover jacket abutting against a pole tube (including ref. no. 35) bounding the armature chamber (see Fig. 1, the side of the cover is the cover jacket and it abuts the pole tube). 
Re claim 15, the modified Kokubu discloses the electromagnetic actuator as recited in claim 12, wherein the cover bottom has at least one projection (unnumbered projection contacting the armature in Fig. 1) developed as an armature stop. 
Re claim 18, the modified Kokubu discloses the electromagnetic actuator as recited in claim 12, wherein a flux disk (34) bounding the armature chamber is provided on the side of the pole tube facing away from the cover, the flux disk being firmly attached to the pole tube (35, 33). 
Re claim 21, the modified Kokubu discloses the electromagnetic actuator as recited in claim 12, wherein the cover has a clearance for situating an electrical plug connector (35) for supplying current to the coil. 
Re claim 23, the modified Kokubu discloses a pressure-regulating valve, comprising: an electromagnetic actuator, comprising: an armature (36) movable along a longitudinal axis in an armature chamber; a coil (32) running around the longitudinal axis for producing a magnetic field for moving the armature; a control element (38) motionally coupled to the armature for operating a valve element (60) of a pressure-regulating valve; a pole disk (31) for conducting a magnetic flux; and a cover (31) bounding the armature chamber; wherein the cover and the pole disk together form a component made of one piece; and the valve element operable by the 
Re claim 24, the modified Kokubu discloses the pressure-regulating valve as recited in claim 23, wherein the work medium is oil (see col. 2, lines 22-26).

Claim 22 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over any of Suzuki, Kokubu, or Mills in view of Holmes, as applied to claim 12, and further in view of Casey (US Patent Number 4,552,311).
The modified Suzuki, Kokubu, and Mills all individually disclose the electromagnetic actuator as recited in claim 12 (see the obviousness rejections above).  However, they are silent as to the cover being a sintered material.  Casey discloses a similar electromagnetic valve with a similar cover made of sintered material (see col. 5, lines 65-68).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the covers of the modified Suzuki, Kokubu, or Mills of a sintered material as this is known in the art to be suitable for a cover and produces a cover with no unexpected results.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection addresses the newly added limitations with the Homes reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ERIC KEASEL/Primary Examiner, Art Unit 3753